Exhibits 10.1

PIERIS PHARMACEUTICALS, INC.

COMMON STOCK

SALES AGREEMENT

October 5, 2016

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Pieris Pharmaceuticals, Inc., a Nevada corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), having an aggregate offering price
of up to $35,000,000.00. Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitation set forth
in this Section 1 on the number of shares of Common Stock issued and sold under
this Agreement shall be the sole responsibility of the Company, and Cowen shall
have no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-211844) including a base prospectus, relating to certain
securities, including the Placement Shares, to be issued from time to time by
the Company, and which incorporates by reference certain documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement specifically relating to the Placement Shares (the
“Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Company has made available to Cowen, for use by
Cowen, copies of the base prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such



--------------------------------------------------------------------------------

registration statement pursuant to Rule 430B or 462(b) of the Securities Act, is
herein called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 under the Securities Act (“Rule 433”), relating to the Placement
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to the Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell the Placement
Shares hereunder (each, a “Placement”), it will notify Cowen by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such necessary minimum sales
parameters is attached hereto as Schedule 1. The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 2
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from Cowen set
forth on Schedule 2, as such Schedule 2 may be amended in writing from time to
time in accordance herewith. The Placement Notice shall be effective upon
receipt by Cowen unless and until (i) in accordance with the notice requirements
set forth in Section 4, Cowen declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice for
any reason, in the Company’s sole and absolute discretion, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those contained
in the earlier dated Placement Notice, or (v) this Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to Cowen in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor Cowen will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Cowen and Cowen does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

 

- 2 -



--------------------------------------------------------------------------------

3. Sale of Placement Shares by Cowen.

(a) Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Cowen, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the Nasdaq Stock Market, Inc.
(“Nasdaq”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. Cowen will
provide written confirmation to the Company (including by email correspondence
to each of the individuals of the Company set forth on Schedule 2, if receipt of
such correspondence is actually acknowledged by any of the individuals to whom
the notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the volume-weighted average price of the
Placement Shares sold, and the Net Proceeds (as defined below) payable to the
Company. Cowen may sell Placement Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 under the Securities
Act, including without limitation sales made through Nasdaq, on any other
existing trading market for the Common Stock or to or through a market maker. If
expressly authorized by the Company in a Placement Notice, Cowen may also sell
Placement Shares in privately negotiated transactions. Notwithstanding the
provisions of Section 6(jj), Cowen shall not purchase Placement Shares for its
own account as principal unless expressly authorized to do so by the Company in
a Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that Cowen will be successful in selling Placement Shares, and
(ii) Cowen will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by Cowen to use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable law to sell such Placement
Shares as required under this Section 3. For the purposes hereof, “Trading Day”
means any day on which the Company’s Common Stock is purchased and sold on the
principal market on which the Common Stock is then listed or quoted.

(b) During the term of this Agreement and notwithstanding anything to the
contrary herein, neither Cowen nor any “affiliated purchaser” (as such term is
defined in Regulation M under the Exchange Act) of Cowen will engage in any
activity prohibited by Regulation M under the Exchange Act or other
anti-manipulation rules under the applicable securities laws.

4. Suspension of Sales.

(a) The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such

 

- 3 -



--------------------------------------------------------------------------------

suspension shall not affect or impair either party’s obligations with respect to
any Placement Shares sold hereunder prior to the receipt of such notice. Each of
the parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Schedule
2 hereto, as such schedule may be amended from time to time, and in accordance
with Section 12 hereunder.

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c) If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting Cowen’s or its designee’s account (provided Cowen
shall have given the Company written notice of such designee at least one
(1) Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form. On each Settlement Date, Cowen will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, it will (i) hold Cowen harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

- 4 -



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that as of the date of this Agreement, each
Representation Date (as defined in Section 7(m)), each date on which a Placement
Notice is given, and any date on which Placement Shares are sold hereunder:

(a) Compliance with Registration Requirements. The Registration Statement has
been declared effective by the Commission under the Securities Act. The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information with respect to the
Registration Statement or the Prospectus. No stop order suspending the
effectiveness of the Registration Statement is in effect and no proceedings for
such purpose have been instituted or are pending or, to the knowledge of the
Company, contemplated or threatened by the Commission. The Company meets the
requirements for use of Form S-3 under the Securities Act. The sale of the
Placement Shares hereunder meets the requirements of General Instruction I.B.1.
of Form S-3.

(b) No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement and any
post-effective amendments thereto, the Prospectus and any amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each of the Settlement Dates, if any, will comply in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, as amended or supplemented,
as of its date, did not and, as of each of the Settlement Dates, if any, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the two immediately preceding sentences do not apply
to statements in or omissions from the Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

(c) Offering Materials Furnished to Cowen. The Company has made available to
Cowen one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

(d) Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify Cowen promptly if the Company becomes an
“ineligible issuer.”

 

- 5 -



--------------------------------------------------------------------------------

(e) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

(f) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification hereunder may
be limited by applicable law and except as the enforcement hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

(g) Authorization of the Placement Shares. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be duly authorized, validly issued, fully paid
and nonassessable.

(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(i) No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change in the
condition, financial or otherwise, or in the business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business: and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
regular quarterly dividends publicly announced by the Company or dividends paid
to the Company or other subsidiaries, by any of its subsidiaries on any class of
capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

(j) Independent Accountants. Ernst & Young GmbH, who has expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm with respect to the Company and its subsidiaries as required by the
Securities Act and the Exchange Act.

(k) Preparation of the Financial Statements. The financial statements filed with
the Commission and incorporated by reference in the Registration Statement and
included in the Prospectus present fairly the consolidated financial position of
the Company and its subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods

 

- 6 -



--------------------------------------------------------------------------------

specified, it being understood that unaudited interim financial statements are
subject to normal year-end adjustments. The supporting schedules included in or
incorporated in the Registration Statement present fairly the information
required to be stated therein. Such financial statements and supporting
schedules have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in or incorporated in the Registration Statement.

(l) XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in all material respects in accordance with the Commission’s rules and
guidelines applicable thereto.

(m) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Nevada and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and to enter into and perform its obligations
under this Agreement. Pieris Pharmaceuticals GmbH and Pieris Australia PTY Ltd.
are the Company’s only significant subsidiarys (as defined in Rule 1-02(w) of
Regulation S-X of the Exchange Act) (each, a “Significant Subsidiary”). Each
Significant Subsidiary has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectus. Each
of the Company and each Significant Subsidiary is duly qualified as a foreign
corporation or foreign partnership to transact business and is in good standing
in its country of domicile and each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. Except as described in the
Prospectus, all of the issued and outstanding equity interests of each
Significant Subsidiary have been duly authorized and validly issued, are fully
paid and nonassessable and are owned by the Company free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim. The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the most recently ended fiscal year and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by
Item 601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries
formed since the last day of the most recently ended fiscal year.

(n) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and have been issued in compliance with
applicable federal and state securities laws. None of the outstanding shares of
Common Stock were issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company. There are no authorized or outstanding options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or

 

- 7 -



--------------------------------------------------------------------------------

exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in all material respects in
the Prospectus. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be presented with respect to such
plans, arrangements, options and rights.

(o) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws or other applicable organizational
documents of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and (iii) will not result in any
material violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus, except such as
have been obtained or made by the Company and are in full force and effect under
the Securities Act, the rules and regulations of Nasdaq, applicable state
securities or blue sky laws and from the Financial Industry Regulatory Authority
(“FINRA”).

(p) No Material Actions or Proceedings. Except as disclosed in the Prospectus,
there are no legal or governmental actions, suits or proceedings pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
or any of its subsidiaries, or which any property owned or leased by, the
Company or any of its subsidiaries is or may reasonably be expected to become
subject of, relating to environmental or discrimination matters, where in any
such case there is a reasonable possibility that such action, suit or proceeding
would reasonably be expected to result in a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement. No
material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Company’s knowledge, is threatened or imminent.

(q) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, other than

 

- 8 -



--------------------------------------------------------------------------------

those the failure to possess or own would not result in a Material Adverse
Change, and neither the Company nor any subsidiary has received any written
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.

(r) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income, property and franchise tax
returns and have paid all taxes required to be paid by any of them through the
date hereof and, if due and payable, any related or similar assessment, fine or
penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings. The Company has made adequate charges,
accruals and reserves in the applicable financial statements referred to in
Section 6(k) above in respect of all federal, state and foreign income, property
and franchise taxes for all periods as to which the tax liability of the Company
or any of its consolidated subsidiaries has not been finally determined.

(s) Company Not an “Investment Company”. The Company is not, and after receipt
of payment for the Placement Shares will not be, an “investment company” within
the meaning of Investment Company Act of 1940, as amended and the rules and
regulations of the Commission thereunder (collectively the “Investment Company
Act”).

(t) Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as the Company reasonably considers to be in accordance with
customary industry practices for the business in which it is engaged and for
companies of comparable size, market capitalization and stages of business and
clinical development. The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
insurers as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.

(u) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

(v) Related Party Transactions. There are no business relationships or
“related-party transactions”, as defined in Item 404 of Regulation S-K under the
Exchange Act, involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.

(w) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

- 9 -



--------------------------------------------------------------------------------

(x) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any director, officer,
employee or agent of the Company or any subsidiary has (i) used any funds of the
Company or any subsidiary for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(y) Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(z) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(aa) Company’s Accounting System. The Company maintains a system of “internal
control over financial reporting” (as such term is defined in Rule 13a-15(f)
under the Exchange Act that complies with the requirements of the Exchange Act
and has been designed by its principal executive and principal financial
officers, or persons under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company believes that as of the end of its most recent audited
fiscal year, its internal control over financial reporting is effective. Except
as described in the Prospectus, since the end of the Company’s most recent
audited fiscal year, there has been (A) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (B) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

(bb) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed

 

- 10 -



--------------------------------------------------------------------------------

to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management to allow
timely decisions regarding disclosures. The Company has conducted evaluations of
the effectiveness of their disclosure controls as required by Rule 13a-15 of the
Exchange Act.

(cc) Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any applicable federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, nor has the Company or any of its subsidiaries
received any written communication, whether from a governmental authority,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

(dd) Intellectual Property. To the Company’s knowledge, the Company and its
subsidiaries own or possess the right to use all (i) patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual

 

- 11 -



--------------------------------------------------------------------------------

Property Rights”) and (ii) inventions, software, works of authorships, trade
marks, service marks, trade names, databases, formulae, know how, Internet
domain names and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, “Intellectual Property Assets”) necessary to conduct
their respective businesses as currently conducted, and as proposed to be
conducted and described in the Prospectus and which failure to do so would have
or reasonably be expected to result in a Material Adverse Effect. To the
Company’s knowledge, the Company and its subsidiaries have not received written
notice of any challenge, which is to their knowledge still pending, by any other
person to the rights of the Company and its subsidiaries with respect to any
Intellectual Property Rights or Intellectual Property Assets owned or used by
the Company or its subsidiaries. To the knowledge of the Company, the Company
and its subsidiaries’ respective businesses as now conducted do not give rise to
any infringement of, any misappropriation of, or other violation of, any valid
and enforceable Intellectual Property Rights of any other person. All licenses
for the use of the Intellectual Property Rights described in the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company has complied in all material respects with,
and to its knowledge is not in breach nor has received any asserted or
threatened claim of breach of any Intellectual Property license, and the Company
has no knowledge of any breach or anticipated breach by any other person to any
license for Intellectual Property Rights. Except as described in the Prospectus,
no claim has been made against the Company alleging the infringement by the
Company of any Intellectual Property Right or franchise right of any person. The
Company has taken all reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s right to own, use, or hold for use any of the
Intellectual Property Rights as owned, used or held for use in the conduct of
the business as currently conducted.

(ee) Regulatory Compliance. The conduct of business by the Company and each of
the Significant Subsidiaries is in compliance, in all material respects with
federal, state, local and foreign laws, statutes, ordinances, rules,
regulations, decrees, orders, Permits and other similar requirements (“Laws”)
applicable to its business, including, without limitation the U.S. Food, Drug
and Cosmetic Act (“FDCA”) (21 U.S.C. § 301 et seq.), the Public Health Services
Act (“PHSA”) ( 42 U.S.C. § 262), the regulations promulgated pursuant to such
laws, each as may be amended from time to time, and similar federal, state,
local and foreign Laws (the “Applicable Laws”); except where noncompliance would
not, singularly or in the aggregate, be reasonably likely to have a Material
Adverse Effect. Neither the Company nor any of the Significant Subsidiaries has
received any written notification asserting, or has knowledge of, any present or
past failure to comply with or violation of any such Laws nor has the Company or
any of the Significant Subsidiaries received any written notification of
proceedings relating to the revocation or modification of any license, permit,
approval, certification, authorization or other governmental license. Except to
the extent disclosed in the Registration Statement or the Prospectus, the
pending and completed clinical, pre-clinical and other studies, tests and
research conducted by the Company or any of the Significant Subsidiaries or, to
the knowledge of the Company, on behalf of the Company or any of the Significant
Subsidiaries that are disclosed in

 

- 12 -



--------------------------------------------------------------------------------

the Registration Statement or the Prospectus, if still pending, are and, if
completed, were conducted in compliance, in all material respects, with, to the
extent applicable, U.S. Food and Drug Administration (“FDA”) regulations
governing clinical trials, current good laboratory practices and good clinical
practices, the Applicable Laws, the protocols submitted to the FDA, and
applicable institutional review board and independent ethics committee
requirements; the drug substances used in the clinical trials have been
manufactured under current Good Manufacturing Practices; the descriptions of the
preclinical studies and clinical trials and results thereof, conducted by or, on
behalf of the Company or any of the Significant Subsidiaries, contained in the
Registration Statement or the Prospectus are accurate and complete in all
material respects; neither the Company nor any of the Significant Subsidiaries
are in receipt of any written communications from the FDA or any foreign, state
or local governmental body exercising comparable authority that reasonably call
into question the results of the studies or trials described or referred to in
the Registration Statement or the Prospectus; and neither the Company nor any of
the Significant Subsidiaries have received any written notice or correspondence
from the FDA or any foreign, state or local governmental body exercising
comparable authority requiring the termination, suspension, or clinical hold of
any preclinical study or clinical trials, which termination, suspension, or
clinical hold would reasonably be expected to have a Material Adverse Change. No
filing or submission to the FDA or any other regulatory body, to the knowledge
of the Company, contains any material omission or, material false information.

(ff) Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Nasdaq, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing.

(gg) Brokers. Except for Cowen, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement.

(hh) No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.

(ii) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(jj) Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act and applicable law, purchase and sell shares
of Common Stock for its own account while this Agreement is in effect; provided,
that (i) no such purchase or sale shall take place while a Placement Notice is
in effect (except to the extent Cowen may engage in sales of

 

- 13 -



--------------------------------------------------------------------------------

Placement Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity) and (ii) the Company shall not be deemed to
have authorized or consented to any such purchases or sales by Cowen.

(kk) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with Cowen that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon Cowen’s request, any amendments or supplements to the
Registration Statement (insofar as it relates to the transactions contemplated
hereby) or Prospectus that, in Cowen’s reasonable opinion, may be necessary or
advisable to comply with applicable law in connection with the distribution of
the Placement Shares by Cowen (provided, however, that the failure of Cowen to
make such request shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement); (iii) the Company will not file any
amendment or supplement to the Registration Statement or Prospectus, other than
documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect Cowen’s right to rely on the representations
and warranties made by the Company in this Agreement) and the Company will
furnish to Cowen at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iv) the
Company will cause each amendment or supplement to the Prospectus, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) under the Securities Act.

 

- 14 -



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c) Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement if, in the reasonable judgment of the
Company, it is in the best interest of the Company to do so. Until such time as
the Company shall have corrected such statement or omission or effected such
compliance, the Company shall not request that Cowen resume the offering of
Placement Shares.

(d) Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on Nasdaq and to qualify the Placement Shares for sale under
the securities laws of such jurisdictions as Cowen reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.

 

- 15 -



--------------------------------------------------------------------------------

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) of and Rule 158 under the Securities Act. The Company’s compliance
with the periodic reporting requirements of the Exchange Act shall be deemed to
satisfy the requirements of this Section 7(f).

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, and of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, (vii) the filing
fees and associated legal expenses of Cowen’s outside counsel for filings with
the FINRA Corporate Financing Department , such legal expense reimbursement not
to exceed $10,000 and, (viii) the reasonable fees and disbursements of Cowen’s
counsel in an amount not to exceed $50,000.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus or pursuant to any “inducement grant” or prospective employees of the
Company, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such plan is disclosed to Cowen in
advance, (iv) any shares of Common Stock issuable upon the exchange, conversion
or redemption of securities or the exercise of warrants, options or other rights
in effect or outstanding or (v) the issuance of Common Stock, or securities
convertible into or exercisable for Common Stock, offered and sold in a
privately negotiated transaction to vendors, customers, or strategic partners.

 

- 16 -



--------------------------------------------------------------------------------

(j) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice, advise Cowen promptly after it shall have received notice
or obtained knowledge of any information or fact that would alter or affect in
any material respect any opinion, certificate, letter or other document provided
to Cowen pursuant to this Agreement.

(k) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Cowen may
reasonably request.

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on or before such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares (provided that the
Company may also satisfy its obligations under this Section 7(l)(i) by including
such information in a filing under the Exchange Act), and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company subsequently thereafter (i) files the Prospectus
relating to the Placement Shares or amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a current report on Form 8-K containing
amended financial information (other than a filing made in connection with the
issuance of an earnings release or other information “furnished” under Items
2.02 or 7.01 of Form 8-K) under the Exchange Act (each date of filing of one or
more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen with a certificate, in
the form attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Representation Date if requested by Cowen. The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
Cowen with a certificate under this Section 7(m), then before the Company
delivers the Placement Notice or Cowen sells any Placement Shares, the Company
shall provide Cowen with a certificate, in the form attached hereto as Exhibit
7(m), dated the date of the Placement Notice.

 

- 17 -



--------------------------------------------------------------------------------

(n) Legal Opinion. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate pursuant to Section 7(m) for which no
waiver is applicable, the Company shall cause to be furnished to Cowen a written
opinion of each of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (“Company
Counsel”) and Brownstein Hyatt Farber Schreck, LLP (“Company Nevada Counsel”),
or other counsel satisfactory to Cowen, in form and substance reasonably
satisfactory to Cowen and its counsel, dated the date that the opinion is
required to be delivered, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinions for subsequent Representation Dates, each such
counsel may furnish Cowen with a letter (a “Reliance Letter”) to the effect that
Cowen may rely on a prior opinion delivered under this Section 7(n) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented at such Representation Date).

(o) Comfort Letter. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to Cowen,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.

(q) Insurance. The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the

 

- 18 -



--------------------------------------------------------------------------------

Prospectus, and the Company and each of its subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations could not reasonably be expected to result
in a Material Adverse Change.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretations as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act. The Company will use its reasonable best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

(u) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Cowen in
its capacity as principal or agent hereunder, neither Cowen nor the Company
(including its agents and representatives, other than Cowen in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their
reasonable best efforts to comply with all effective applicable provisions of
the Sarbanes-Oxley Act.

8. Conditions to Cowen’s Obligations. The obligations of Cowen hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a) Registration Statement Effective. The Registration Statement (or a successor
registration statement) shall be effective and shall be available for (i) all
sales of Placement Shares issued pursuant to all prior Placement Notices and
(ii) the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the

 

- 19 -



--------------------------------------------------------------------------------

suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) the occurrence of any event that
makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c) No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e) Company Counsel Legal Opinion. Cowen shall have received the opinion of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to
Section 7(n).

(f) Company Nevada Counsel Legal Opinions. Cowen shall have received the opinion
of Company Nevada Counsel required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such opinion is required pursuant
to Section 7(n).

(g) Cowen Counsel Legal Opinion. Cowen shall have received from Goodwin Procter
LLP, counsel for Cowen, such opinion or opinions, on or before the date on which
the delivery of the Company Counsel Legal Opinion and Company Nevada Counsel
Legal Opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

- 20 -



--------------------------------------------------------------------------------

(h) Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

(i) Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(j) Secretary’s Certificate. On or prior to the First Delivery Date, Cowen shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary, in form and substance satisfactory to Cowen and its counsel.

(k) No Suspension. Trading in the Common Stock shall not have been suspended on
Nasdaq.

(l) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

(m) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(n) Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on Nasdaq at, or prior to, the issuance of any Placement Notice.

(o) No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject

 

- 21 -



--------------------------------------------------------------------------------

under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company in connection with this Agreement or based on
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, or (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading in light of (other than in
the case of the Registration Statement) the circumstances under which they were
made; provided, however, that this indemnity agreement shall not apply to the
extent that such loss, claim, liability, expense or damage arises from the sale
of the Placement Shares pursuant to this Agreement and is caused directly or
indirectly by an untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with the Agent’s Information.
This indemnity agreement will be in addition to any liability that the Company
might otherwise have.

(b) Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with the Agent’s Information.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party in writing of the commencement of such action, enclosing a
copy of all papers served, but the failure to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in

 

- 22 -



--------------------------------------------------------------------------------

connection with the defense. The indemnified party will have the right to employ
its own counsel in any such action, but the fees, expenses and other charges of
such counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other

 

- 23 -



--------------------------------------------------------------------------------

relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11. Termination.

(a) Cowen shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that could reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any

 

- 24 -



--------------------------------------------------------------------------------

agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required, (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12.

(b) The Company shall have the right, by giving ten (10) days’ written notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(c) Cowen shall have the right, by giving ten (10) days’ written notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel; or
if sent to the Company, shall be delivered to Pieris Pharmaceuticals, Inc., 255
State Street, 9th Floor, Boston, Massachusetts 02109, Attention:

 

- 25 -



--------------------------------------------------------------------------------

Darlene Deptula-Hicks, deptula@pieris.com with a copy to Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, Massachusetts
02111, , Attention: William C. Hicks, Esq., wchicks@mintz.com. Each party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile or email transmission (with an original to
follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Nasdaq and commercial banks in the City of
New York are open for business.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action

 

- 26 -



--------------------------------------------------------------------------------

or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

17. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) Cowen has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or other electronic transmission.

20. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a) “Agent’s Information” means, solely the following information in the
Prospectus: the information under the caption “Plan of Distribution” in the
Prospectus Supplement.

[Remainder of Page Intentionally Blank]

 

- 27 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours, COWEN AND COMPANY, LLC By:  

/s/ Chris Weekes

  Name: Chris Weekes   Title: Manager

ACCEPTED as of the date

first-above written:

PIERIS PHARMACEUTICALS, INC. By:  

/s/ Darlene Deptula-Hicks

Name: Darlene Deptula-Hicks Title: SVP & Chief Financial Officer

 

- 28 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

From:             Pieris Pharmaceuticals, Inc.

To:                 Cowen and Company, LLC

Subject:          Cowen at the Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Pieris Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and Cowen and Company, LLC (“Cowen”) dated October 5, 2016 (the
“Agreement”), I hereby request on behalf of the Company that Cowen sell up to
[●] shares of the Company’s common stock, par value $0.001 per share, at a
minimum market price of $[●] per share. Sales should begin on the date of this
Notice and shall continue until [DATE] [all shares are sold] [the aggregate
sales price of the shares reaches $[●].

The Company may include such other sales parameters as it deems appropriate in
its sole discretion.



--------------------------------------------------------------------------------

SCHEDULE 2

List of Authorized Company Personnel

The Company’s President, who as of the date hereof is Stephen S. Yoder.

The Company’s Chief Executive Officer, who as of the date hereof is Stephen S.
Yoder.

The Company’s Chief Financial Officer, who as of the date hereof is Darlene
Deptula Hicks.

The Company’s Secretary, who as of the date hereof is Darlene Deptula Hicks.

The Company’s Treasurer, who as of the date hereof is Darlene Deptula Hicks.



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

SECRETARY’S CERTIFICATE

The undersigned, the duly qualified and elected acting Secretary of Pieris
Pharmaceuticals, Inc. (“Company”), a Nevada corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated October 5, 2016 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change (as defined in the Sales Agreement), are true and
correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

By:  

/s/ Darlene Deptula Hicks

  Name: Darlene Deptula Hicks   Title: Secretary

Date: October 5, 2016